On November 12,1996, the Court found the defendant in violation of the conditions of her suspended sentence and it is the judgment of the Court that defendant’s prior *30suspended sentence for the offense of Forgery, a Felony, is hereby revoked and that the defendant be and she is hereby committed to the Department of Corrections for a term of ten (10) years for suitable placement, which may include an appropriate community based program, facility, or a State Correctional Institution. The sentence shall run concurrently with the sentence imposed in Cause No. 11647. It is the recommendation of the Court that the defendant be considered for placement in a pre-release center. It is the recommendation of the Court that as conditions of any parole or early release that the defendant abide by all of the conditions and provisions of the Judgment done in open court on the 14th day of November, 1995. Due to the defendant’s failure to comply with the terms and conditions of her suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that she is not entitled to receive, and shall not receive, credit for any elapsed time between the date of her conviction and the date of this Order, except that she shall receive credit from May 26, 1995, through June 1, 1995; and from October 17, 1996, through date of sentencing, November 12, 1996, for thirty-four (34) days jail time which she has previously served.
DATED this 30th day of April, 1997.
On April 18,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 18th day of April, 1997.
Chairman, Hon. G. Todd Baugh, Member Hon. Wm. Neis Swandal and Member Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Debra Rice for representing herself in this matter.